                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-03211-GPG

MICHAEL ALLEN ESHBACH,

        Plaintiff,

v.

JEFFERSON COUNTY COMBINED COURT BUILDING,

        Defendant.


                                   ORDER TO SHOW CAUSE


        Plaintiff, Michael Allen Eshbach, is an inmate at the Jefferson County Detention

Facility in Golden, Colorado. Mr. Eshbach has filed pro se a Prisoner Complaint (ECF

No. 1)1 pursuant to 42 U.S.C. § 1983 claiming his rights under the United States

Constitution and Colorado state law were violated by the state court judge who presided

over his criminal case. As relief he seeks damages for illegal incarceration and being

required to register as a sex offender and he asks that his conviction be overturned and

that he be allowed to deregister as a sex offender. Mr. Eshbach’s request for an order

to overturn his conviction is not an appropriate request for relief in this § 1983 action

and will not be considered. See Preiser v. Rodriguez, 411 U.S. 475, 504 (1973)

(holding that “when a state prisoner is challenging the very fact or duration of his

physical imprisonment, and the relief he seeks is a determination that he is entitled to



1 “(ECF No. 1)” is an example of the convention the court uses to identify the docket number assigned to
a specific paper by the court’s case management and electronic filing system (CM/ECF). The court uses
this convention throughout this order.
immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus”).

       Mr. Eshbach also has filed a Prisoner’s Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. § 1915 (ECF No. 7) seeking leave to proceed in forma pauperis

in this action. However, his filing history implicates § 1915(g), which provides:

              In no event shall a prisoner bring a civil action or appeal a
              judgment in a civil action or proceeding under this section if
              the prisoner has, on 3 or more prior occasions, while
              incarcerated or detained in any facility, brought an action or
              appeal in a court of the United States that was dismissed on
              the grounds that it is frivolous, malicious, or fails to state a
              claim upon which relief may be granted, unless the prisoner
              is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). For the reasons discussed below, Mr. Eshbach will be ordered to

show cause why leave to proceed in forma pauperis should not be denied in

accordance with § 1915(g).

       The court may take judicial notice of its own records in determining whether Mr.

Eshbach has three or more prior dismissals that count as strikes for the purposes of §

1915(g). See Green v. Nottingham, 90 F.3d 415, 418 (10th Cir. 1996). The court’s

records indicate that Mr. Eshbach has initiated two actions in the District of Colorado

while incarcerated or detained that were dismissed as legally frivolous. See Eshbach

v. Kimmons, No. 18-cv-01780-LTB (D. Colo. July 18, 2018) (dismissed as legally

frivolous); Eshbach v. Gonsalves, No. 18-cv-02655-LTB (D. Colo. Oct. 22, 2018)

(dismissed as legally frivolous). Mr. Eshbach initiated a third action in the District of

Colorado while incarcerated or detained that was dismissed pursuant to the rule in Heck

v. Humphrey, 512 U.S. 477 (1994). See Eshbach v. Jefferson Cty. Sheriff’s Dep’t, No.
                                              2
18-cv-01747-LTB (D. Colo. July 12, 2018). A dismissal under Heck counts as a strike

for the purposes of § 1915(g). See Hafed v. Fed. Bureau of Prisons, 635 F.3d 1172,

1177-78 (10th Cir. 2011). As a result, the Court finds that Mr. Eshbach is subject to the

filing restriction in § 1915(g).

       “There is only one exception to the prepayment requirement in § 1915(g)” and a

prisoner with three or more strikes who seeks to fall within that exception must “make

specific, credible allegations of imminent danger of serious physical harm.” Hafed, 635

F.3d at 1179 (internal quotation marks omitted). The prisoner also must demonstrate a

nexus between the imminent danger alleged and the legal claims asserted in the

complaint. See Lomax v. Ortiz-Marquez, No. 18-1250, 2018 WL 5870555 at *3 (10th

Cir. Nov. 8, 2018). Vague and conclusory assertions of harm will not satisfy the

imminent danger requirement of § 1915(g). See White v. Colorado, 157 F.3d 1226,

1231-32 (10th Cir. 1998). Furthermore, allegations of past injury or harm are not

sufficient. See Fuller v. Wilcox, 288 F. App’x 509, 511 (10th Cir. 2008). “Every circuit

to have decided the issue so far has concluded that the statute’s use of the present

tense shows that a prisoner must have alleged an imminent danger at the time he filed

his complaint.” Hafed, 635 F.3d at 1179 (collecting cases).

       Mr. Eshbach concedes in his motion seeking leave to proceed in forma pauperis

that he is not in imminent danger of serious physical injury. Therefore, he will be

ordered to show cause why the motion seeking leave to proceed in forma pauperis

should not be denied. Accordingly, it is

       ORDERED that Mr. Eshbach show cause in writing within thirty (30) days from

                                            3
the date of this order why leave to proceed in forma pauperis should not be denied

because he is subject to the filing restriction in 28 U.S.C. § 1915(g). It is

       FURTHER ORDERED that if Mr. Eshbach fails to show good cause within the

time allowed, he will be denied leave to proceed in forma pauperis in this action.

       DATED January 7, 2019, at Denver, Colorado.

                                                  BY THE COURT:




                     Gordon P. Gallagher
                     United States Magistrate Judge




                                              4
